[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-16022         ELEVENTH CIRCUIT
                                                         JUNE 15, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                           Agency No. A098-889-540

JIAN QIN JIANG,


                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________
                                  (June 15, 2010)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Jian Qin Jiang, a citizen of the People’s Republic of China appearing

through counsel, seeks review following entry of the Board of Immigration
Appeals’s (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of

his application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture (“CAT”). Jiang argues that the BIA erred in

finding that: (1) he had not suffered past persecution, (2) he did not establish a

well-founded fear of future persecution based on his practice of Falun Gong, and

(3) Jiang was ineligible for withholding of removal and CAT relief. Upon review

of the record, and consideration of the parties’ briefs, we deny Jiang’s petition.

                                          I.

      When “the BIA issues its own opinion, we review only the decision of the

BIA, except to the extent the BIA expressly adopts the IJ’s decision.” Rodriguez

Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir. 2007) (per curiam). Here,

the BIA reversed the IJ’s adverse credibility determination pertaining to Jiang’s

practice of Falun Gong. However, it dismissed Jiang’s appeal and agreed with the

IJ’s findings that: (1) Jiang failed to establish past persecution or a well-founded

fear of persecution based on China’s coercive population control program, and (2)

Jiang failed to establish a well-founded fear of future persecution based on his

practice of Falun Gong. Thus, we review the decisions of both the IJ and the BIA

concerning those issues. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350

(11th Cir. 2009).



                                           2
      We review de novo conclusions of law by the IJ and the BIA, “but review

findings of fact for substantial evidence to support them.” Id. at 1350–51 (citation

omitted). Under the substantial evidence test, we “view the record evidence in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Id. at 1351 (citation and quotation omitted). Our review

for substantial evidence is highly deferential. Id. “To reverse factual findings by

the Board, we must find that the record not only supports reversal, but compels it.”

Id. (alteration omitted) (citation and quotation omitted).

                                          II.

      Jiang argues that the BIA erred in finding that he had not suffered past

persecution because he had not shown “other resistance” to China’s coercive

population control program. He also argues that the BIA erred in finding that the

mistreatment Jiang suffered did not rise to the level of persecution. Finally, Jiang

argues that the BIA erred in finding that he had not suffered past persecution

because it failed to consider the cumulative effect of the economic persecution, the

fact that he incurred a huge fine and wanted more children. These arguments are

without merit.

      The INA gives the Attorney General or the Secretary of Homeland Security

discretion to grant asylum to any non-citizen who meets the definition of



                                           3
“refugee.” INA § 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). A refugee is defined

as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of . . .
      religion . . . or political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory refugee status, and thereby establishing asylum

eligibility. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (per

curiam). The applicant must establish that one of the protected grounds “was or

will be at least one central reason for persecuting the applicant.” INA §

208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i).

      “To establish asylum [eligibility] based on past persecution, the applicant

must prove (1) that [he] was persecuted, and (2) that the persecution was on

account of a protected ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236

(11th Cir. 2006); see also 8 C.F.R. § 208.13(b). We have held that “persecution is

an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen, 401 F.3d 1226, 1231 (11th Cir. 2005)

(per curiam) (alterations omitted) (citation and quotation omitted).



                                          4
      “To establish eligibility for asylum based on a well-founded fear of future

persecution, the applicant must prove (1) a subjectively genuine and objectively

reasonable fear of persecution that is (2) on account of a protected ground.” Silva,

448 F.3d at 1236 (internal citation and quotation omitted). A showing of past

persecution creates a rebuttable presumption of a well-founded fear of future

persecution. Sepulveda, 401 F.3d at 1231 (citation and quotation omitted). “An

applicant may also establish a well-founded fear of persecution without proving

past persecution. To do so, an applicant must establish a fear of persecution in his

country of nationality on account of a protected ground, a reasonable possibility of

suffering persecution if the applicant returns to that country, and that he is unable

or unwilling to return because of his fear.” Kazemzadeh, 577 F.3d at 1352

(internal citation and internal quotation marks omitted).

      With respect to coercive family planning, section 101(a)(42)(B) of the INA

provides asylum eligibility for the following persons:

      [A] person who has been forced to abort a pregnancy or to undergo
      involuntary sterilization, or who has been persecuted for failure or
      refusal to undergo such a procedure or for other resistance to a
      coercive population control program, shall be deemed to have been
      persecuted on account of political opinion, and a person who has a well
      founded fear that he or she will be forced to undergo such a procedure
      or subject to persecution for such failure, refusal, or resistance shall be
      deemed to have a well founded fear of persecution on account of
      political opinion.

8 U.S.C. § 1101(a)(42)(B) (emphasis added).
                                           5
      We recently decided to what extent this provision applies to spouses of those

targeted by such policies:

      [Section 101(a)(42)(B)] does not confer automatic refugee status on
      an individual merely because his . . . spouse . . . underwent a forced
      abortion or sterilization. Rather, the person who did not physically
      undergo the forced procedure, or is not subject to a well-founded fear
      of one, must establish actual persecution for resisting a country’s
      coercive family planning policy, or a well-founded fear of future
      persecution for doing so. In simple terms, persecution, or the fear
      thereof, must be personally endured by the applicant.

Yu v. U.S. Att’y Gen., 568 F.3d 1328, 1332–33 (11th Cir. 2009) (per curiam)

(internal citations and quotation omitted) (emphasis added). “Resistance” that

could confer refugee status on a spouse includes “expressions of general

opposition, attempts to interfere with enforcement of government policy in

particular cases, and other overt forms of resistance to the requirements of the

family law.” Id. at 1334 (quotation omitted).

      In Yu, the applicant claimed that the Chinese government persecuted him by

forcing his wife to insert an IUD following the birth of their first child and by

forcing her to abort a second pregnancy that occurred despite the IUD. Id. at 1329.

We concluded that substantial evidence supported the BIA’s finding that Yu failed

to show that he personally suffered any past persecution or that he had a

well-founded fear of future persecution. Id. at 1334. The only evidence of

persecution Yu cited was his wife’s forced abortion and sterilization and the fine.

                                           6
Yu did not assert any “other resistance” claim, and we concluded that to the extent

Yu’s hiding from authorities constituted other resistance, he did not show that he

was persecuted because of that resistance. In sum, “[t]he fact that authorities fined

Yu and tried to arrest him, but never detained or physically harmed him, is

insufficient to establish past persecution.” Id. Moreover, we concluded that Yu’s

professed fear of future persecution (which stemmed solely from his wife’s forced

procedures and payment of the fine) was insufficient to establish a well-founded

fear of persecution because he did not assert that if he returned to China, he would

face persecution by being forced to undergo a sterilization himself or for otherwise

resisting China’s population control program. Id.

      Substantial evidence supports the IJ’s and BIA’s conclusion that Jiang failed

to establish past persecution or a well-founded fear of future persecution due to

China’s coercive population control program. Although Jiang testified that he tried

to stop the authorities from taking his wife, he notably did not claim before the IJ

or BIA that he was physically harmed, threatened, or punished for doing so. Nor

did he present any evidence that the government fined him because he resisted his

wife’s sterilization or expressed general opposition to the family planning policies,

attempted to interfere with enforcement of government policy in other cases, or

otherwise overtly resisted the birth limitation laws.



                                           7
      Moreover, Jiang proffered no evidence that the amount of the fine, in

relation to his financial circumstances, rose to the level of persecution. The fact

that the authorities fined him was insufficient to establish past persecution. See id.

Finally, we decline to consider Jiang’s “cumulative effect of economic

persecution” argument because he did not raise it before the BIA. Accordingly, we

conclude that the IJ and BIA correctly determined that Jiang failed to establish that

he suffered past persecution.

      With regard to Jiang’s future persecution claims, he did not establish a well-

founded fear based on his resistance to the coercive policies. The record indicates

that his professed fear appears to rest solely on his wife’s sterilization and the fine.

None of the evidence showed that, upon returning to China, he: (i) will be unable

to pay the remainder of the fine, (ii) will be arrested and imprisoned or otherwise

punished, or (iii) will face future persecution because of his past resistance or for

acts of resistance he intends to make upon returning. Accordingly, we also

conclude that the IJ and the BIA correctly determined that Jiang failed to establish

a well-founded fear of future persecution based on China’s enforcement of its

population control program.

                                           III.

      Jiang argues that the BIA erred in finding that he did not establish a

well-founded fear of future persecution based on his practice of Falun Gong.
                                            8
Although the BIA found that the Chinese government did not currently know about

Jiang’s practice of Falun Gong, he argues that it failed to address the fact that if he

returns to China he will continue to practice and they will find out about it. Jiang

asserts that based on his testimony and the background material, he has established

a well-founded fear of persecution. We find these arguments unpersuasive.

      In Zheng v. U.S. Att’y Gen., we concluded that one’s status as a Falun Gong

practioner does not require a finding of past persecution or a well-founded fear of

persecution. 451 F.3d 1287, 1292 (11th Cir. 2006) (per curiam). In Zheng,

Chinese government officials detained a Falun Gong follower for five days and

forced him to watch anti-Falun Gong materials, stand in the sun for two hours, and

sign a pledge not to practice Falun Gong. Id. at 1289. After his release, the

individual was fired from his job, and because he could not secure other

employment, he went to a rural village to live with his parents. Over a three-year

period, local officials watched him and occasionally searched his parents’ home for

Falun Gong materials. Id.

      We concluded that those circumstances did not rise to the level of

persecution. Moreover, the petitioner in Zheng could not show a well-founded fear

of future persecution because, according to the 2002 Country Report, the Chinese

government generally released Falun Gong followers from detention and reserved

the harshest punishments for core leaders. Id. at 1291–92. Because the petitioner
                                           9
was not a core leader and he had lived with his parents for three years without

harm or detention, we concluded that he failed to meet his burden of showing a

reasonable possibility of future persecution upon his return to China. Id. at 1292.

      Here, substantial evidence supports the IJ’s and BIA’s conclusion that Jiang

failed to establish eligibility for asylum based on his practice of Falun Gong. Jiang

did not claim that he had ever been persecuted or threatened on account of his

practice of Falun Gong. He did not assert that he was a core leader or that the

Chinese authorities were aware he had become a Falun Gong practitioner while

living in the United States. Although Jiang testified that if he returned to China,

the government would imprison and beat him, he offered no supporting evidence

other than the background material, which indicated that, because of the

government crackdown, public Falun Gong activity was negligible. Furthermore,

he did not claim before the IJ or BIA that he intended to practice publicly or to

avow openly his Falun Gong affiliation, or show that if the government learned of

his Falun Gong beliefs, it would punish him more severely than it punished Zheng,

who was unable to establish either past persecution or a well-founded fear of

persecution. See Zheng, 451 F.3d at 1290, 1291–92. Accordingly, substantial

evidence supported the finding that Jiang failed to show eligibility for a grant of

asylum on the basis of his adherence to Falun Gong.



                                          10
      Finally, although Jiang mentions withholding of removal and CAT relief in

the “burden of proof” section of his brief, he does not argue that he showed

eligibility for withholding of removal or CAT relief. Jiang has therefore

abandoned those claims. See Kazemzadeh, 577 F.3d at 1352. Accordingly, we

deny Jiang’s petition to the extent it challenges the BIA’s determination that he

failed to establish eligibility for withholding of removal or CAT relief.

      PETITION DENIED.




                                          11